Citation Nr: 1235343	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  11-00 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a cervical spine disability (originally claimed as neck pain), to include as secondary to service-connected osteoarthritis of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel
INTRODUCTION

The Veteran served on active duty from November 1958 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating action of the Columbia, South Carolina RO.  By that rating action, the RO found that new and material evidence had not been received to reopen a previously denied claim for service connection for a "back condition," to include a claim for pain in the back and neck.  The Board notes that there is no evidence in the claims files showing that the Veteran filed a timely substantive appeal to the November 2007 rating action.  See 38 C.F.R. §§ 20.200 , 20.202, 20.302(b) (2011). 

In order to have perfected his appeal within the prescribed time limits, the Veteran needed to submit a VA Form 9 or an equivalent within one year of the November 12, 2007 notice letter, wherein the RO informed the Veteran that it had declined to reopen his previously denied claim for service connection for a "back condition," to include a claim for pain in the back and neck, or within 60 days of the March 18, 2009 Statement of the Case (SOC), whichever was later (i.e., May 18, 2009).  Id.  The RO received the Veteran's VA Form 9 on January 5, 2011.  As no substantive appeal or an equivalent was received by the RO by May 18, 2009, the latest date for the Veteran to submit his substantive appeal, the Board finds that a timely substantive appeal was not filed.  See id.  Nevertheless, the RO continued its jurisdiction of the claim, as evidenced by its issuance of a November 2011 Supplemental Statement of the Case addressing the issue on appeal.  In addition, in January 2012, the Veteran gave testimony on the merits of the claim before the undersigned Veterans Law Judge, but he did not offer argument as to whether he had filed a timely substantive appeal.  A copy of the January 2012 hearing transcript is of record.  Thus, although the Veteran failed to submit a substantive appeal with regard to issue on appeal, VA has taken actions which would reasonably have led the Veteran to believe that this issue was on appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  As such, the Board will proceed with appellate consideration of the service connection claim on appeal. 
The Board also notes that by a final April 1996 rating action, the RO found that the claim for service connection for a "back condition" was not well grounded.  In denying the claim in 1996, the RO referenced the Veteran's service treatment records, which showed that he had received treatment for his lumbar spine.  The RO did not provide any discussion of in-service clinical findings referable to the cervical spine (neck).  (See April 1996 rating action).  

By a March 2009 rating action, the RO granted service connection for osteoarthritis of the lumbar spine; an initial 10 percent disability rating was assigned.  VA Form 119, Report of Contact, dated in late May 2009, reflects that the Veteran amended his claim to include entitlement to service connection for a cervical spine disability, to include as secondary to the service-connected osteoarthritis of the lumbar spine.  (See Report of Contact, dated in late May 2009).  As the RO limited its adjudication of the claim to consideration of the lumbar spine in April 1996, the Board finds that there is no finality as to the Veteran's cervical spine, to include the recent diagnosis of degenerative disc disease of the cervical spine.  In view of the foregoing, the Board finds that there is no requirement that the Veteran first submit new and material evidence to reopen the claim to the extent it is predicated on the cervical spine, to include on a secondary basis.  Thus, the Board will proceed with a de novo review of the claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009.  

Finally, the Board observes that jurisdiction of the appeal currently resides with the Roanoke, Virginia RO. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.






REMAND

The Board finds that prior to further appellate review of the claim, additional substantive development is necessary.  Specifically, to obtain any outstanding Social Security Administration (SSA) records and to schedule the Veteran for a VA examination to determine the etiological relationship between his service-connected osteoarthritis of the lumbar spine and cervical spine disability. 

(i) SSA Records

A review of the claims file is unclear as to whether the Veteran has applied for, or is in receipt of, disability benefits through the SSA.  This matter will be addressed and clarified on remand.

(ii) VA examination

The Veteran seeks service connection for a cervical spine disability.  He contends that he injured his neck at the same time he hurt his low back and broke his leg during a March 1959 parachute accident at Fort Campbell, Kentucky.  He testified that his neck was reinjured when he was accidently knocked off a stack of steel by a crane in France in 1963.  ((See Veteran's April 2010 statement to VA, and January 2012 hearing transcript (T.) at pages (pgs.) 3, 4)).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Cuevas v. Principi, 3 Vet. App. 542 (1992).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought. 38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran's service treatment records show that in 1959, he sustained a contusion of the left chest during an authorized parachute jump at Fort Campbell, Kentucky.  There were no subjective complaints or clinical findings referable to the Veteran's cervical spine/neck at that time.  In March 1966, the Veteran was seen for severe pain in the back of his neck.  A diagnosis of spinal headache was entered.  In November 1963, the Veteran was seen, in part, for neck pain.  He related that these symptoms had been present for the previous (2) years.  A physical evaluation of the "back" was normal.  November and December 1967 service examination reports reflect that the Veteran's spine was evaluated as normal.  On a November 1967 Report of Medical History, the Veteran indicated that he had had recurrent back pain.  On the reverse side of the report, the examiner noted that the Veteran had a history of back trouble-injury in 1959 (pulled muscle) with no complications or sequella.  On a Report of Medical History, dated in December 1967, the Veteran indicated that he was in good health with the exception of an unrelated sleeping problem.  As noted above, the clinical record associated with the 1959 parachute incident is devoid of any clinical findings or injuries to the cervical spine.  

Post-service VA and private treatment and examination reports reflect that the Veteran was diagnosed with a herniated disc at C 6-7 after he moved heavy loads of stone at work in 1993.  (See February 1994 report, prepared by N. J., M. D.).  In February 2009, a VA examiner opined (in an addendum opinion to his initial evaluation of the Veteran that same month), after a review of the above-cited STRs and private medical evidence, that "Since the veteran cervical spine condition took root after military service it is my opinion that the current diagnosis of osteoarthritis of the cervical spine is not caused by or a result of military service."  (See February 2009 addendum opinion).  The VA examiner, however, did not provide an etiological opinion that addressed the secondary service connection aspect of the Veteran's claim.  VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that both direct and secondary theories of entitlement to service connection have been raised by the Veteran, and as such the February 2009 VA examiner's opinion is not adequate, and a remand for another opinion that addresses the secondary service connection aspect of the claim is necessary prior to further appellate review. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should determine if the Veteran filed a claim for SSA benefits.  If the Veteran did file a claim for SSA benefits then the RO should obtain a copy of the decision to grant or deny SSA benefits, and the records upon which that decision was based, and associate them with the claims files.  If the search for such records has negative results, the claims files must be properly documented to show the unavailability of those records.
   
2.  After any additional evidence has been received and associated with the claims files in accordance with directive 1, the RO/AMC must schedule the Veteran for a spine examination by an appropriate medical specialist to  determine the etiological relationship between his service-connected osteoarthritis of the lumbar spine and osteoarthritis of the cervical spine.  The claims files should be reviewed by the examiner and that review should be indicated in the examination report.  Any indicated tests should be accomplished. 

The examiner is asked to provide an opinion as to whether the Veteran's cervical spine disability is etiologically related to, or has been permanently aggravated by, the service-connected osteoarthritis of the lumbar spine.  If the examiner determines that the Veteran's cervical spine disability has been aggravated (i.e., permanently worsened) by his osteoarthritis of the lumbar spine, he or she should identify the percentage of disability that is attributable to the aggravation, if possible.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination reports. 

If the examiner determines that he or she is unable to provide the requested medical opinion without resort to speculation, this should be indicated in his or her report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

3.  After the above has been completed, the RO/AMC should review the claims files and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4.  Then, the RO should readjudicate the issue on appeal.  If the desired benefit is not granted, a supplemental statement of the case should be furnished to the Veteran and his representative. The case should then be returned to the Board, if otherwise in order.

The Veteran as the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


